08-4852-ag
Diallo v. Holder
                                                                                 BIA
                                                                            Ferris, IJ
                                                                       A 095 471 348
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY
ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S
LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.      IN A BRIEF OR
OTHER PAPER IN WHICH A LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH
A CITATION APPEARS, AT LEAST ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX
OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).” A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH
THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE
SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE
WITHOUT    PAYMENT    OF   FEE    (SUCH   AS    THE   DATABASE    AVAILABLE    AT
HTTP://WWW.CA2.USCOURTS.GOV/).      IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE
TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS
ENTERED.


     At a stated term of the United States Court of                  Appeals
for the Second Circuit, held at the Daniel Patrick                  Moynihan
United States Courthouse, 500 Pearl Street, in the                  City of
New York, on the 10 th day of December, two thousand                nine.

PRESENT:
         DENNIS JACOBS,
                       Chief Judge,
         REENA RAGGI,
         PETER W. HALL,
                       Circuit Judges.
_______________________________________

ALPHA AMADOU DIALLO,
         Petitioner,

                   v.                                   08-4852-ag
                                                        NAC
ERIC H. HOLDER JR., 1 U. S. ATTORNEY
GENERAL,
         Respondent.


              1
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder Jr. is
    automatically substituted for former Attorney General
    Michael B. Mukasey as respondent in this case.
______________________________________
FOR PETITIONER:        Matthew J. Harris, Brooklyn, New
                       York.

FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
                       Attorney General, Blair T. O’Connor,
                       Assistant Director, John B. Holt,
                       Trial Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Alpha Amadou Diallo, a native and citizen of

Guinea, seeks review of the September 3, 2008 order of the

BIA affirming the June 26, 2006 decision of Immigration

Judge (“IJ”) Noel Anne Ferris denying his applications for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Alpha Amadou

Diallo, No. A 095 471 348 (B.I.A. Sept. 3, 2008), aff’g No.

A 095 471 348 (Immig. Ct. N.Y. City June 26, 2006).    We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    “Where, as here, the BIA agrees with the IJ's

conclusion that a petitioner is not credible and, without

                             2
rejecting any of the IJ's grounds for decision, emphasizes

particular aspects of that decision, we will review both the

BIA's and IJ's opinions – or more precisely, we review the

IJ's decision including the portions not explicitly

discussed by the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).     We review the agency’s factual

findings, including adverse credibility determinations,

under the substantial evidence standard.     See 8 U.S.C.

§ 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

Cir. 2008).   We review de novo questions of law and the

application of law to undisputed fact.     See Passi v.

Mukasey, 535 F.3d 98, 101 (2d Cir. 2008).

    Substantial evidence supports the IJ’s determination

that Diallo was not credible. The IJ identified numerous

discrepancies between Diallo’s testimony and documentary

evidence, as well as internal inconsistencies in his

testimony, regarding, inter alia, his membership, role in,

and knowledge of the Rally for the People of Guinea party;

and the location, manner, and consequences of his arrests

and interrogations.   More generally, the IJ found that

Diallo “was not a persuasive witness,” insofar as he

repeatedly “changed his answers on direct” and “between


                                3
direct and cross.”   IJ Op. at 17.   Finally, although Diallo

offered explanations for certain of these inconsistencies, a

reasonable factfinder would not be compelled to credit them.

See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

    Because Diallo’s claims for withholding of removal and

CAT relief are based on the same factual predicate as his

asylum claim, the IJ’s properly supported adverse

credibility determination defeats all of Diallo’s claims.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   The pending motion for a stay of removal is

DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk


                            By:___________________________




                              4